Case 2:93-cv-00902-RBS Document 597 Filed 02/20/20 Page 1 of 2 PagelD# 5413

Rebecca Beach Smith

From: mary rowland <marybrowland@gmail.com>

Sent: Wednesday, February 19, 2020 11:25 AM

To: Rebecca Beach Smith

Ce: VAED_ECF_Questions; clerk@vaed.uscourts.gov; kent.porter@usdoj.gov;
bwainger@kaleolegal.com; bargerd_gtlaw.com,; David G. Concannon

Subject: Support for RMS Titanic, Inc. from Addergoole Titanic Society

Attachments: Support Letter to RMS Titanic, Inc..jpg

Please find attached a signed support letter from Addergoole Titanic Society, Co. Mayo, Ireland.
Case 2:93-cv-00902-RBS Document 597 Filed 02/20/20 Page 2 of 2 PagelD# 5414

To whom it may conitern:

We, the undersigned, members of the Addergoole Titanic Society, are writing in support of
RMS Titanic, Inc. and its efforts to preserve the legacy;of the Titanic. Among the 1496 souls
who lost their lives that day, were 11 young peopléefrom our village of Laherdane and
surrounding area. We continue to honour their memory and RMS Titanic, Inc. has pledged to
help us do so by providing us with precious artifacts from their recovery missions for local
display. We believe that their latest endeavour - attempting to salvage the Marconi radio -
will’ only continue their history of respectful retrieval and preservation of the Titanic.

We urge the Admiralty Court to give its blessing for the RMS Titanic, Inc. to proceed with this
expedition. The company wishes to recover a crucial part of history, which will otherwise
deteriorate on the ocean floor. It would bea tragedy to prevent them from doing so.
Respectfully,

Addergoole Titanic DA

Toss Jha, VF Ly: He
Mary oe at piled

~~...) Ci blee ry

Frank Gibbons, P.R°0.

 

All Addergoole Titanic Society Members have given their verbal support but are not
available, in the time span, to meet up to sign the above.
